Territory of Michigan
United States of America
sepe term 1814.
The Jurors for the United States of America in the Territory of Michigan upon their Oath present That Louis Campeau late of the District of Erie in the Territory of Michigan Yeoman, little regarding the Laws and Statutes of the United States of America and not fearing the pains and penalties therein Contained on the iiá day of January one thousand Eight hundred twelve with force and arms at the district aforesaid in the Territory aforesaid feloniously and traiterously did join and adhere to the British army under Gen Proctor, and with Guns Swords and pistols did levy War on the day aforesaid and Year aforesaid in the district aforesaid and Territory aforesaid against the United States aforesaid Against the form and Effect of the Laws and Statutes of the United States of America and against the peace of the United States aforesaid and the Territory of Michigan.
Chas Larned
Atty Gen1 M Ty

[In the handwriting of Charles Larned]